       Case 1:19-cv-01754-MCC Document 16 Filed 06/11/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA KSHIR,                               :      Civil No. 1:19-CV-1754
                                           :
                   Plaintiff               :
                                           :
     v.                                    :      ( Magistrate Judge Carlson)
                                           :
ANDREW SAUL,                               :
Commissioner of Social Security,           :
                                           :
                   Defendant               :


                                    ORDER

     AND NOW, this 11th day of June, 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED THAT:

     1. The Clerk shall enter final judgment AFFIRMING the decision of the

          Commissioner of Social Security; and,

     2. The Clerk of Court shall CLOSE this case.



                                                  s/Martin C. Carlson
                                                  Martin C. Carlson
                                                  United States Magistrate Judge
